     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 1 of 14 Page ID #:1




 1 Benjamin N. Gluck - State Bar No. 203997
      bgluck@birdmarella.com
 2 Ashley D. Bowman - State Bar No. 286099
      abowman@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Plaintiff Charles Coe
 7
 8                              UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 CHARLES COE,                                CASE NO. 2:21-cv-3019
12                     Plaintiff,              COMPLAINT FOR:
13               vs.                           (1) RETURN OF PROPERTY (FED.
                                               R. CRIM. P. 41(g));
14 UNITED STATES OF AMERICA;
   TRACY L. WILKISON (OFFICIAL                 (2) UNLAWFUL SEARCH AND
15 CAPACITY), KRISTI KOONS                     SEIZURE IN VIOLATION OF
   JOHNSON (OFFICIAL CAPACITY)                 FOURTH AND FIFTH
16                                             AMENDMENTS
            Defendants.
17
18                                             DEMAND FOR JURY TRIAL
19
20
21
22
23
24
25
26
27
28
     3711444.1
                                          COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 2 of 14 Page ID #:2




 1               Plaintiff Charles Coe alleges as follows:
 2               1.    Plaintiff Charles Coe brings this action against the United States of
 3 America, Tracy L. Wilkison, and Kristi Koons Johnson, seeking to enjoin and
 4 redress the unlawful seizure, search, inspection, and retention of Plaintiff’s property
 5 in violation of applicable law, and Plaintiff’s Fourth and Fifth Amendment rights.
 6                                  JURISDICTION AND VENUE
 7               2.    This Court has jurisdiction over this action pursuant to 28 U.S.C.
 8 § 1331 and Article III of the United States Constitution because the United States is
 9 a Party to this action, and the action involves questions of federal statutory and
10 Constitutional law.
11               3.    The Court has the authority to grant declaratory relief pursuant to the
12 Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. Federal Rules of Civil
13 Procedure 57 and 65 authorize declaratory and injunctive relief in this matter
14               4.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(1)-
15 (b)(3) because defendants include the United States and agencies of the United
16 States, because on information and belief defendants sued in their official capacity
17 reside in this district, and because a substantial part of the events or omissions
18 giving rise to the claims occurred in this district.
19                                              PARTIES
20               5.    Plaintiff Charles Coe is, and at all relevant times was, an individual
21 residing in Los Angeles County, California. 1 Plaintiff Coe had non-contraband
22 valuable property in a safe deposit box at U.S. Private Vaults, which was seized by
23 the United States Attorney’s Office for the Central District of California on or
24 around and between March 22, 2021, through March 26, 2021, and is still being held
25
26   1
      This complaint uses male pronouns only as a grammatical convenience
27 consistent with the reference to Charles Coe. Plaintiff makes no allegation as to his
28 or her gender.
     3711444.1
                                                     2
                                                COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 3 of 14 Page ID #:3




 1 by Defendants. As described more fully in paragraphs 13-14 below, Defendants are
 2 unaware of Plaintiff’s identity and have stated their intent to initiate a criminal
 3 investigation of Plaintiff in the event that Plaintiff discloses his identity. Plaintiff
 4 therefore brings this claim pseudonymously to protect himself from the risk of
 5 criminal prosecution, and from injury, harassment, retaliation, and embarrassment.
 6               6.   Defendant Tracy L. Wilkison is, and at all relevant times was, the
 7 Acting United States Attorney for the Central District of California. The United
 8 States Attorney for the Central District of California has authority over all policies
 9 and practices of the United States Attorney’s Office for the Central District of
10 California, and all actions taken by Deputy United States Attorneys for the Central
11 District of California. Defendant Wilkison is sued in her official capacity only.
12               7.   Defendant Kristi Koons Johnson is, and at all relevant times was, the
13 Assistant Director in Charge of the Los Angeles Field Office of the Federal Bureau
14 of Investigation. The Assistant Director in Charge of the Los Angeles Field Office
15 of the Federal Bureau of Investigation has authority over the policies and procedures
16 implemented by, and the actions of, FBI agents working on behalf of the Los
17 Angeles Field Office. Defendant Koons Johnson is sued in her official capacity
18 only.
19               8.   Defendant United States of America is and was, and at all relevant
20 times, the United States of America, its departments, agencies, and entities,
21 including those responsible for the Fourth and Fifth Amendment violations and
22 other violations of law alleged in this action.
23                                  FACTUAL ALLEGATIONS
24               A.   Plaintiff Stored Property In A Safe Deposit Box He Rented At U.S.
25                    Private Vaults
26               9.   This action relates to the search and seizure of Plaintiff’s property –
27 namely, currency – contained in safe deposit box no. 904 maintained by U.S. Private
28 Vaults. Plaintiff’s most recent receipt reflecting payment for the rental of box. no.
     3711444.1
                                                    3
                                               COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 4 of 14 Page ID #:4




 1 904 is displayed here:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
                 10.   U.S. Private Vaults (“USPV”) is a company located at 9182 West
18
     Olympic Boulevard, Beverly Hills, CA 90212, that rents safe deposit boxes. USPV
19
     has between 600 and 1000 safe deposit boxes rented to hundreds of different
20
     customers.
21
                 11.   USPV offers safe deposit boxes akin to those available at a bank, but
22
     with several key differences that provide its customers enhanced privacy and security.
23
                       (a)    USPV identifies its customers by encrypted biometric
24
                 information in the form of an iris scan and does not use other personal
25
                 identifying information related to its customers. USPV advertises this feature
26
                 as an enhanced privacy and security measure that protects against the theft of
27
                 personal identifying information.
28
     3711444.1
                                                     4
                                                COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 5 of 14 Page ID #:5




 1                      (b)   USPV does not maintain keys to its customers’ safe deposit
 2               boxes. Customers maintain all keys to their boxes and access the vault
 3               containing their boxes through iris scan or biometric hand geometry scan,
 4               which reads the shape of a customer’s hand (as opposed to finger or palm
 5               prints).
 6                      (c)   USPV offers 24/7 monitoring by the ADT security company
 7               through use video at ADT’s central station, as well as motion detectors, heat
 8               sensors, and other sophisticated security measures to detect the presence of
 9               intruders after regular business hours.
10                      (d)   USPV offers insurance for each safe deposit box up to $500,000
11               per box.
12               B.     The United States Attorney’s Office For The Central District Of
13                      California And The Los Angeles Field Office Of The FBI Searched
14                      U.S. Private Vaults And Seized All Safe Deposit Boxes And Their
15                      Contents
16               12.    On or around March 22, 2021, federal law enforcement agents,
17 including FBI agents from the Los Angeles Field Office, acting at the direction of
18 the United States Attorney’s Office for the Central District of California (the
19 “USAO”), began conducting a search of USPV and seized every safe deposit box
20 contained in the facility. Defendants’ seizure of the USPV location and safe deposit
21 boxes there and their contents, and the risk that they will continue to search of the
22 contents of those safe deposit boxes, are ongoing as of the date of this filing.
23               13.    Defendants have stated their refusal, in connection with other boxes
24 seized by the Defendants from USPV, to provide counsel for box holders with a
25 copy of the warrant ostensibly authorizing their search and seizure operations at
26 USPV. Specifically, on March 24, 2021, counsel for Plaintiff requested a copy of
27 the warrant authorizing the search and seizure of property at USPV and the return of
28 a separate box holder’s property. The Assistant U.S. Attorney in charge of the
     3711444.1
                                                     5
                                                COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 6 of 14 Page ID #:6




 1 investigation, acting for and on behalf of Defendant Wilkison, refused to provide
 2 counsel with a copy of the warrant unless counsel disclosed the box holder’s name,
 3 which was not known to USPV or to the Government. As of the date of the filing of
 4 this Complaint, the Government has not provided Plaintiff’s counsel with a copy of
 5 the warrant or returned Plaintiff’s possessions.
 6               14.   On information and belief, Defendants have not obtained a warrant
 7 authorizing a criminal investigative search of Plaintiff’s box, or any other box
 8 holder’s box. Defendants have averred in statements to this Court that they
 9 “obtained a [sealed] federal seizure warrant for certain business equipment at U.S.
10 Private Vaults including the nests of safety deposit boxes there.” However, while
11 Defendants further aver that the warrant and supporting affidavit “discussed . . .
12 inventorying the property contained in the individual safety deposit boxes within the
13 nests” and “also discussed looking for contact information for the box holders to
14 notify them of the seizure so that they could seek the return of their property,”
15 Defendants do not claim to have obtained any warrant authorizing a criminal
16 investigative search of Plaintiff’s box no. 904 – identified by Plaintiff’s name or box
17 number – or property.
18               15.   Defendants also have averred that the sealing order pertaining to the
19 USPV warrant permits and requires the executing agents to serve it. However, the
20 warrant has not been served on Plaintiff. Thus, on information and belief, the
21 warrant does not name Plaintiff or authorize any criminal investigative search of the
22 property stored in his USPV box.
23               16.   On information and belief, based upon discussions with attorneys in
24 Defendant Wilkison’s office, the Government intends to refuse the return of
25 property to any box holder who adheres to his or her constitutional rights and
26 refuses to waive his or her Fifth Amendment rights. On information and belief, the
27 Government intends to subject every box holder to criminal investigation by
28 including at least the following steps:
     3711444.1
                                                    6
                                               COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 7 of 14 Page ID #:7




 1                     (a)     Each safe deposit box owner would be required to disclose their
 2               identity to the USAO, and agents for the Federal Bureau of Investigation
 3               acting at the direction of the USAO, to initiate a claim for the return of the
 4               contents of their safe deposit box.
 5                     (b)     Once provided with the owner’s identity, the USAO intends to
 6               open a criminal investigation into the owner based upon the USAO’s belief
 7               that nobody would utilize the safe deposit boxes at USPV unless they were a
 8               “criminal.”
 9                     (c)     The Government intends to refuse to return the property in the
10               safe deposit box to the owner unless the owner explains to the USAO how
11               they obtained the property in their safe deposit box and convinces the USAO
12               that it was not related to the commission of a “crime.”
13                     17.     As of March 26, 2021, the USPV location was closed and a sign
14               was affixed to the door directing safe deposit box owners to use the web link
15               forms.fbi.gov/uspvclaims to “initiate a claim for your US Private Vaults box”:
16
17
18
19
20
21
22
23
24
25
26
27
28
     3711444.1
                                                       7
                                                 COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 8 of 14 Page ID #:8




 1               18.   The form located at forms.fbi.gov/uspvclaims states: “To make a claim
 2 for property stored at U.S. Private Vaults in Beverly Hills, California, please provide
 3 the following information. An FBI agent will contact you for additional details.”
 4 The form requires entry of first name, last name, and contact number for
 5 submission:
 6
 7
 8
 9
10
11
12
13
14
15
16
17 The form also requires the person submitting the form to acknowledge that “it is a
18 federal crime punishable by fine or imprisonment, or both, to knowingly make any
19 false statements concerning the facts on this form as applicable under the provisions
20 of Title 18, United States Code, Section 1001, et seq.”
21               C.    Plaintiff Is Suffering Ongoing Harm
22               19.   Safe deposit box no. 904, containing Plaintiff’s property, remains in
23 Defendants’ possession, and the risk that Defendants will continue searching,
24 inspecting, and cataloguing its contents is ongoing.
25               20.   Plaintiff continues to be deprived of any access to or use and enjoyment
26 of his seized property. Plaintiff has no possible method to recover the property
27 seized by Defendants unless he subjects himself to criminal investigation by
28 participating in the procedure prescribed by Defendants and described in paragraphs
     3711444.1
                                                    8
                                               COMPLAINT
     Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 9 of 14 Page ID #:9




 1 16-18 above.
 2
 3                                   FIRST CAUSE OF ACTION
 4                     (Return of Property Pursuant to Fed. R. Crim. P. 41(g),
 5                                Against United States of America)
 6               21.   Plaintiff re-alleges and incorporates by reference the allegations in each
 7 of the preceding paragraphs.
 8               22.   On or around March 22, 2021, and continuing up until the time of this
 9 filing, in this District, Defendants seized USPV safe deposit box no. 904 containing
10 Plaintiff’s property, without any knowledge of the safe deposit box’s contents or the
11 identity of the owners of those contents. Defendants seized the safe deposit box
12 without a valid warrant and without probable cause to believe the contents or the
13 owners of the safe deposit box’s contents were connected to any crime. On
14 information and belief, Defendants did not have a warrant to search the contents of
15 any specific safe deposit box identified by number, including box no. 904.
16               23.   Defendants have begun to search and inventory, and have refused to
17 stipulate to cease searching and/ or inventorying, the contents of the seized safe
18 deposit box, although Defendants lack probable cause to conduct such a search. To
19 the contrary, Defendants have provided no justification for the search and seizure of
20 any box, identified by box number, or as belonging to Plaintiff or any other
21 individual box holders. Plaintiff did not consent to the search of his safe deposit box
22 or its contents.
23               24.   Defendants have not initiated criminal proceedings against Plaintiff, in
24 connection with the contents of the seized safe deposit box or otherwise. Nor do
25 Defendants have probable cause to initiate such proceedings against persons storing
26 non-contraband property in the seized safe deposit boxes or in connection with the
27 safe deposit boxes’ contents.
28               25.   As a result of Defendants’ unlawful search and seizure of the contents
     3711444.1
                                                    9
                                                COMPLAINT
  Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 10 of 14 Page ID #:10




 1 of safe deposit box no. 904 containing Plaintiff’s property, Plaintiff has been
 2 unlawfully and unfairly deprived of his property.
 3               26.   Plaintiff therefore is entitled to an order directing Defendants to return
 4 his property.
 5                                  SECOND CAUSE OF ACTION
 6        (Unreasonable Search and Seizure of Private Property in Violation of the
 7               Fourth and Fifth Amendments – Declaratory and Injunctive Relief
 8                                      against All Defendants)
 9               27.   Plaintiff re-alleges and incorporates by reference the allegations in
10 each of the preceding paragraphs.
11               28.   Plaintiff’s property is protected from unreasonable searches and
12 seizures by the Fourth Amendment. Confiscation, inspection, and cataloguing of the
13 contents of the safe deposit box leased to Plaintiff and containing Plaintiffs’ private
14 property is a search and seizure for purposes of the Fourth Amendment.
15               29.   Defendants seized and continue to maintain in their possession and
16 control safe deposit box no 904, and the property Plaintiff stored therein, as set forth
17 above. Defendants seized the safe deposit box without any probable cause to
18 believe the contents of the safe deposit box belonging to Plaintiff was connected to
19 any crime and, on information and belief, without a valid warrant authorizing
20 Defendants to search Plaintiff’s box.
21               30.   Defendants, without obtaining Plaintiff’s consent, searched and
22 inventoried the contents of the seized safe deposit box. Defendants have refused to
23 stipulate to suspend further searches of the seized boxes in their control; therefore,
24 as Plaintiff’s box remains under Defendant’s control, there is a significant risk that
25 Defendants will continue to search its contents.
26               31.   Defendants will not return the contents of the safe deposit box to
27 Plaintiff unless and until Plaintiff forfeits the confidentiality associated with his safe
28 deposit box by identifying himself to Defendants, and submits to a criminal
     3711444.1
                                                    10
                                                COMPLAINT
  Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 11 of 14 Page ID #:11




 1 investigation that will be initiated upon disclosure of his identity.
 2               32.   Defendants also have refused to provide Plaintiff with a copy of the
 3 warrant purportedly authorizing their search and seizure of the safe deposit box
 4 containing Plaintiff’s property unless and until Plaintiff identifies himself to
 5 Defendants.
 6               33.   Defendants’ search and seizure of safe deposit box no. 904 and
 7 Plaintiff’s property, under the conditions described above, was unreasonable.
 8 Defendants’ refusal to provide Plaintiff with the warrant that purportedly authorizes
 9 their ongoing seizure and search of Plaintiff’s property – unless Plaintiff subjects
10 himself to criminal investigation – is further unreasonable.
11               34.   Defendants effected a search and seizure of the safe deposit box
12 possessed by Plaintiff containing Plaintiff’s personal property without probable
13 cause, and provided that Plaintiff could only seek to recover his property by
14 subjecting himself to criminal investigation by Defendants.
15               35.   Plaintiff, through counsel, has attempted to exercise his Fourth
16 Amendment rights by requesting that Defendants suspend their unreasonable search
17 and inspection of Plaintiff’s property, and seeking the return the contents of the safe
18 deposit box seized from USPV to Plaintiff.
19               36.   By requiring that Plaintiff identify and subject himself to criminal
20 investigation in order to recover the property that Defendants unlawfully seized,
21 Defendants, by their own admission, have conditioned Plaintiff’s lawful exercise of
22 his Fourth Amendment rights on Plaintiff’s forfeiture of his Fifth Amendment
23 rights.
24               37.   Plaintiff contends that Defendants’ conduct has violated and continues
25 to violate Plaintiff’s Fifth Amendment rights against self-incrimination, and that
26 Plaintiff is entitled to relief.
27               38.   The Due Process Clause of the Fifth Amendment to the U.S.
28 Constitution provides that “[n]o person shall be . . . deprived of life, liberty, or
     3711444.1
                                                    11
                                                COMPLAINT
  Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 12 of 14 Page ID #:12




 1 property, without due process of law.”
 2               39.   Plaintiff contends that Defendants’ conduct has violated and continues
 3 to violate Plaintiff’s Fifth Amendment rights, and that Plaintiff is entitled to relief.
 4               40.   Plaintiff has suffered and continues to suffer irreparable injury as a
 5 result of Defendants’ conduct in violation of the Fourth and Fifth Amendments.
 6 That irreparable injury includes the continuing deprivation of Plaintiff’s possessory
 7 rights in his personal property, the continuing violation of his Fourth and Fifth
 8 Amendment rights resulting from the threat of Defendants’ ongoing search,
 9 inventorying, and seizure of his property, and Defendants’ insistence that Plaintiff
10 must waive his Fifth Amendment rights by foregoing the confidentiality associated
11 with his safe deposit box and submitting to a criminal investigation in order to
12 obtain his property.
13               41.   On information and belief, Defendants contend that their seizure,
14 search, and conditioned refusal to return Plaintiff’s property is reasonable and
15 lawful, and deny that Plaintiff is entitled to any relief.
16               42.   Plaintiff therefore requires a judicial determination of the parties’
17 respective rights and liabilities, and a declaration that Defendants’ conduct
18 constitutes an unreasonable search and seizure conducted in a manner that has
19 violated, and continues to violate, Plaintiff’s Fourth and Fifth Amendment rights.
20               43.   A judicial declaration is necessary and appropriate at this time under
21 the circumstances so that Plaintiff may ascertain his rights to retrieve his personal
22 property seized by Defendants, and the rights (or lack thereof) of Defendants to use
23 any information obtained from the search and seizure of Plaintiff’s property.
24               44.   Defendants have stated their intent to retain the property they
25 unreasonably and unlawfully seized from box holders and have refused to agree to
26 suspend all further searches and inspection of Plaintiff’s property. Therefore,
27 Plaintiff has suffered and will continue to suffer irreparable injury absent an
28 injunction restraining Defendants from (1) implementing any further search and
     3711444.1
                                                    12
                                                COMPLAINT
  Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 13 of 14 Page ID #:13




 1 inspection Plaintiff’s property, (2) conditioning the release of Plaintiff’s property on
 2 Plaintiff’s disclosure of his identity and consent to being subjected to a criminal
 3 investigation, and (3) continuing to hold Plaintiff’s property.
 4                                         PRAYER FOR RELIEF
 5               Plaintiff prays for judgment against Defendants as follows:
 6               A.    For a declaration that Defendants’ conduct, as described herein, has
 7 violated Plaintiff’s rights under the Fourth and Fifth Amendments to the United
 8 States Constitution as set forth above;
 9               B.    For a preliminary and permanent injunction ordering Defendants to
10 immediately and permanently cease all seizures, searches, and inspection of
11 Plaintiff’s property, and violations of Plaintiff’s Fourth and Fifth Amendment rights
12 as described herein;
13               C.    For a preliminary and permanent injunction enjoining Defendants from
14 accessing, reviewing, using or retaining Plaintiffs’ property and the immediate
15 return of all property belonging Plaintiff seized by Defendants; and
16               D.    For such other and further relief as the Court deems just and proper.
17
18 Dated: April 7, 2021                       Benjamin N. Gluck
                                              Ashley D. Bowman
19                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
20
21
                                              By:
22                                                         Benjamin N. Gluck
23                                                       Attorneys for Plaintiff Charles Coe

24
25
26
27
28
     3711444.1
                                                    13
                                               COMPLAINT
  Case 2:21-cv-03019 Document 1 Filed 04/07/21 Page 14 of 14 Page ID #:14




 1                                  DEMAND FOR JURY TRIAL
 2               In accordance with Rule 38 of the Federal Rules of Civil Procedure, Plaintiff
 3 Charles Coe respectfully demands a jury trial of all issues triable to a jury in this
 4 action.
 5 Dated: April 7, 2021                       Benjamin N. Gluck
                                              Ashley D. Bowman
 6                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
 7
 8
                                              By:
 9                                                         Benjamin N. Gluck
10                                                       Attorneys for Plaintiff Charles Coe

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3711444.1
                                                    14
                                               COMPLAINT
